     8:19-cr-00181-DCC      Date Filed 01/27/20   Entry Number 525      Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           GREENWOOD DIVISION

  UNITED STATES OF AMERICA                   )    CRIMINAL NO.: 8:19-00181
                                             )
                                             )
               v.                            )
                                             )
                                             )         MOTION
  SHEQUITA HOLLOWAY                          )


      COMES NOW the United States of America by and through it undersigned

attorneys and would move the Court to continue the trial of this case from the February

2020, term of Court until the October 2021, term of Court.

      On January 23, 2020, the defendant signed a written Pretrial Diversion Agreement

which provides that prosecution will be deferred by the attorney for the Government for

the purpose of allowing the defendant to demonstrate his good conduct.              If this

continuance is granted, the period of delay would be excludable under the provisions of

Title 18, United States Code, Section 3161(h)(2) of the Speedy Trial Act of 1974.

                                         Respectfully submitted,

                                         A. LANCE CRICK
                                         ACTING UNITED STATES ATTORNEY

                                  BY:     s/Leesa Washington
                                         Leesa Washington (I.D. No. 6973)
                                         Assistant United States Attorney
                                         55 Beattie Place, Suite 700
                                         Greenville, SC 29601
                                         Tel. (864) 282-2100
                                         Email: Leesa.Washington@usdoj.gov
January 27, 2020
                                           1
